Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  March 17, 2015                                                     Robert P. Young, Jr.,
                                                                                Chief Justice

                                                                      Stephen J. Markman
                                                                          Mary Beth Kelly
  150678-80(122)                                                           Brian K. Zahra
                                                                   Bridget M. McCormack
                                                                         David F. Viviano
                                                                     Richard H. Bernstein,
  SS as Next Friend of Minor LM, DS as Next,                                         Justices
  Friend of Minor SD, MJ as Next Friend of
  Minor MS, DC as Next Friend of Minor LB,
  TF as Next Friend of Minors DF, ID, and FC,
  and LH as Next Friend of Minor CM,
               Plaintiffs-Appellants,
                                                SC: 150678, 150679
  v                                             COA: 317071, 317072
                                                Wayne CC: 12-009231-CZ
  STATE OF MICHIGAN, STATE BOARD OF
  EDUCATION, DEPARTMENT OF
  EDUCATION, and STATE SUPERINTENDENT
  OF PUBLIC INSTRUCTION,
             Defendants-Appellees,
  and

  HIGHLAND PARK SCHOOL DISTRICT,
  HIGHLAND PARK SCHOOL DISTRICT
  EMERGENCY MANAGER, HIGHLAND PARK
  PUBLIC SCHOOL ACADEMY SYSTEM, and
  LEONA GROUP, LLC,
             Defendants.
  ________________________________________/

  SS as Next Friend of Minor LM, DS as Next,
  Friend of Minor SD, MJ as Next Friend of
  Minor MS, DC as Next Friend of Minor LB,
  TF as Next Friend of Minors DF, ID, and FC,
  and LH as Next Friend of Minor CM,
               Plaintiffs-Appellants,
                                                SC: 150680
  v                                             COA: 317073
                                                Wayne CC: 12-009231-CZ
                                                                                                            2

STATE OF MICHIGAN, STATE BOARD OF
EDUCATION, DEPARTMENT OF
EDUCATION, STATE SUPERINTENDENT
OF PUBLIC INSTRUCTION, HIGHLAND PARK
PUBLIC SCHOOL ACADEMY SYSTEM, and
LEONA GROUP, LLC,
           Defendants,
and

HIGHLAND PARK SCHOOL DISTRICT and
HIGHLAND PARK SCHOOL DISTRICT
EMERGENCY MANAGER,
           Defendants-Appellees.
________________________________________/

     On order of the Chief Justice, the motion for the temporary admission of Steven D.
Guggenheim to practice pro hac vice in these cases under MCR 8.126(A) is GRANTED.




                               I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                         foregoing is a true and complete copy of the order entered at the direction of the Court.


                                      March 17, 2015
                                                                                   Clerk